DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The transitional phrase "composed of" has been interpreted in the same manner as either "consisting of" or "consisting essentially of," depending on the facts of the particular case (MPEP 2111.03(IV)). As claim 2 recites “compounds composed of metal atoms and other non-metallic atoms”, the claims themselves indicate that “composed of” as recited in claims 2 and 3 is intended to be interpreted as open as elements which are not recited; therefore, “composed of” as recited in claims 2 and 3 will be interpreted as “consisting essentially of” which limits the scope of a claim to the specified materials or steps and those that do not materially affect the basic and novel characteristic(s) of the claimed invention (MPEP 2111.03(III). As the specification does not specifically identify categories of atoms (with respect to claim 2) or material morphologies (with respect to claim 3) which materially affect the basic and novel characteristic(s) of the claimed invention, groupings introduced by “composed of” will be interpreted as open to additional elements (claim 2) or morphologies (claim 3) which are not recited in the claim body.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Univ Southeast (CN103011064A) in view of Matsuda (WO 2020017405 A1). Univ Southeast is cited in the IDS dated January 26, 2022. Matsuda is a WIPO publication of a PCT international application that designates the United States
Regarding claim 1, Univ Southeast discloses a construction method for 3D micro/nanostructure ([0002], [0037], Figs. 1, 3). Univ Southeast discloses fixing a material source on a substrate [0010], and vacuuming the material source on the substrate [0011]. Univ Southeast discloses focusing an electron beam [0012], and controlling the focus of the electron beam to move point by point (scan) according to a shape of a designed 3D micro/nanostructure [0012], [0033], [0038] and realizing the construction of 3D micro/nanostructure (structure is obtained [0013]).
Univ Southeast discloses adjusting the focus position of the electron beam [0012], [0033], [0043], and discloses focusing the beam on the surface [0012], [0033], [0043], which suggests that a position of a focus of the electron beam is a distance of 0 nm from a surface of the material, but Univ Southeast does not disclose a distance of the focus position.
Matsuda teaches a construction method of a three dimensional object [0002-04] for which an electron beam is an energy source in an embodiment [0166]. Matsuda teaches embodiments in which a focus position of energy source converges with the surface shaped (distance of zero) and embodiments in which the focus position displaces from the surface shaped by the energy source (nonzero distance) (paragraph [0039] starting line 649). Matsuda teaches that control of the focus position with respect to the working surface results in supplying energy to the desired region of the material ([0039], it becomes easy to form the structural layer having a shape along the modeling surface [0059]).
Both Univ Southeast and Matsuda teach adjusting focus position in construction methods comprising directing an energy source which is an electron beam at material.
Given Univ Southeast’s teachings of adjusting focus position and suggestion of a focus on the material source surface [0012], [0033], [0043], and Matsuda’s teachings that focus position adjustment results in producing the desired shape [0039], [0059], it would have been obvious for one of ordinary skill in the art to adjust focus position at some point between the surface and some displacement from the surface in order to attain the desired shape of constructed micro/nanostructure. Univ Southeast discloses that the formed materials are micro-nano materials [0002], [0004], the production for which would necessitate precision. A displacement ranging from the surface of the material source to some value at a distance from the surface of the material source would necessarily encompass or overlap the presently claimed range of a position of a focus of the electron beam 0-100 nm because 0 nm itself is the surface of the material source, and one of ordinary skill in the art would have arrived at some value within a range of 0-100 nm as the result of routine optimization to achieve the results of the desired shape which Matsuda taches focus position adjustment can attain [0039], [0059]. See MPEP 2144.05(II). A distance of 0-100 nm (particularly 0 nm) places the focus and material source surface in such close proximity that some interface local domain including the focus of the electron beam and surface atoms would necessarily be formed.
Regarding claims 2 and 3, Univ Southeast discloses that the material source is metal oxide nanowire materials [0009], [0015] which are compounds composed of metal atoms and other non-metallic atoms (oxygen) and a powder composed of nanowires.
Regarding claim 4, Univ Southeast discloses the substrate is made of a copper mesh [0016]. Coper is a conductor material; therefore, Univ Southeast discloses the substrate is made of a conductor material.
Regarding claim 5, Univ Southeast discloses a vacuum degree of 5.0                         
                            ±
                            1.0
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    5
                                
                            
                        
                     Pa [0032], [0037] or of 8.0                         
                            ±
                            1.0
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    5
                                
                            
                        
                     Pa [0042] which are both within the claimed range. 
Regarding claim 7, Matsuda teaches the focus of the electron beam is controlled to move point by point [0039], [0059] according to the designed structure in combination with a displacement platform [0023-25], [0040], and a focusing/scanning control program [0029], [0039], [0059]. In order to achieve the focus position adjustment taught by Univ Southeast in view of Matsuda as applied above, it would have been obvious for one of ordinary skill in the art to perform the adjustments with a displacement platform and program which Matsuda teaches for attaining such results.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Univ Southeast (CN103011064A) in view of Matsuda (WO 2020017405 A1) as applied to claim 1 above, and further in view of Ueda (JP-H1179900-A).
Univ Southeast discloses acceleration voltage in units of energy keV [0019], and discloses adjusting focus position [0012], [0033], [0043] and electron beam parameters [0019], but Univ Southeast does not disclose the parameters recited in claim 6. 
Ueda teaches a construction method for micro/nanostructures [0001-02], [0039]. Ueda teaches fixing a material source on a substrate [0007], applying a vacuum [0019], and focusing an electron beam to form the micro/nanostructures [0018-21], [0039]. Ueda teaches an acceleration voltage of 500 V to 30 kV [0030], and suggests a 5 nm spot size [0021], and the wires that form are of 10s of nm in diameter [0040].
Both Univ Southeast and Ueda teach substantially similar processes for producing substantially similar micro/nanostructures with an electron beam.
Through Univ Southeast in view of Matsuda alone all limitations recited in claim 6 but for the specifically recited parameters would have been obvious to one of ordinary skill in the art as applied above. As Univ Southeast discloses voltage in a unit of energy and does not specify a spot diameter, Univ Southeast establishes itself as ready for improvement with respect to specific acceleration voltages and spot size. It would have been obvious to one of ordinary skill in the art to apply the known acceleration voltage (500 V to 30 kV) and known spot size (5 nm) taught in the electron beam construction process taught by Ueda to the electron beam construction process disclosed by Univ Southeast to achieve the predictable result of successfully forming micro/nanostructures on a substrate. See MPEP 2143(I)(D). 5 nm is within the claimed spot size and 500 V to 30 kV narrowly encompasses the claimed acceleration voltage of 1 to 30 kV. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Ueda teaches that adjusting some working distance attains the result of the taught micro/nanostructure [0011], and Matsuda teaches adjusting working distance as a constituent step in the mechanism to adjust focus position, which in turn results in producing the desired shaped component [0029], [0039], [0059]. In view of both Ueda and Matsuda one of ordinary skill in the art would have recognized some working distance as a variable which affects the result of product shape, and one of ordinary skill in the art would have arrived at some working distance within a range of 3-20 mm as the result of routine optimization to produce the desired micro/nanostructure of Univ Southeast in view of Matsuda and Ueda as applied above. See MPEP 2144.05(II). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210205893 teaches controlling focus position in a selective electron beam irradiation process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736